    Case 1:19-cv-03268-ENV-RML Document 19 Filed 04/17/20 Page 1 of 2 PageID #: 48

                   MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                       ATTORNEYS AT LAW


                                                 1300 MOUNT KEMBLE AVENUE
                                                        P.O. BOX 2075
                                              MORRISTOWN, NEW JERSEY 07962-2075
                                                        (973) 993-8100
                                                   FACSIMILE (973) 425-0161


        RANDI F. KNEPPER
        Direct Dial: (973) 565-2033
        rknepper@mdmc-law.com


                                                            April 17, 2020

     VIA ECF
     Hon. Eric N. Vitaliano, U.S.D.J.
     United States District Court for the
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                          RE:         Metropolitan Life Insurance Company v. Tianna N. Smalls, et als.
                                      Civil Action No.: 19-cv-3268 (ENV)(RML)

     Dear Judge Vitaliano:

             Our office represents Plaintiff Metropolitan Life Insurance Company (“MetLife”) in the
     above referenced interpleader action. We would appreciate Your Honor accepting this
     correspondence as MetLife’s request for approval of a briefing schedule for a proposed motion
     for interpleader. We have prepared our motion for interpleader relief, and seek Your Honor’s
     approval of the briefing schedule.

             Defendants Tianna Smalls and Tanisha Smalls both waived service on July 18, 2019. By
     order dated October 25, 2019, Your Honor extended their time to respond to the complaint
     through October 25, 2019 (Docket Entry (“D.E.”), 15) and thereafter, on December 9, 2019,
     further extended the deadline through February 14, 2020. However, to date, neither responded to
     the complaint nor requested any further extension of time to respond to the complaint. On
     August 20, 2019, N.G., a minor, was served through her grandmother, Julia Chapman. N.G.’s
     answer was due on or before September 10, 2019. She also neither answered nor otherwise
     responded to the complaint and did not request an extension to respond to the complaint. By
     way of the foregoing orders, Your Honor told the parties that the Court would continue to
     attempt to find a lawyer to represent N.G. without a fee. By way of the October 25, 2020, Your
     Honor further ordered that MetLife delay re-filing a letter requesting briefing schedule until after
     December 20, 2019 (D.E. 15). MetLife delayed filing the request as a result of the second order.

            This action concerns competing claims to life insurance benefits. MetLife previously
     deposited the benefits in dispute (D.E. 10). MetLife now seeks to move for interpleader relief.
     The motion will have no ramifications on the dispute between the Defendants, but will result in
     MetLife’s dismissal from the action. Although none of the Defendants responded to the


NEW JERSEY   NEW YORK        PENNSYLVANIA     CONNECTICUT     MASSACHUSETTS   COLORADO   DELAWARE   FLORIDA   RHODE ISLAND
Case 1:19-cv-03268-ENV-RML Document 19 Filed 04/17/20 Page 2 of 2 PageID #: 49

            MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

 April 17, 2020
 Page 2

complaint, we are providing them with notice of this letter and our request. Moreover, I called
both Tianna and Tanisha Smalls seeking to agree on a briefing scheduled to no avail.

       MetLife will serve the motion immediately upon receiving the Court’s approval (or
modification) of the following briefing schedule:

       1.     MetLife shall serve its motion papers no later than May 8, 2020;
       2.     Defendants shall serve opposition, if any, on or before June 8, 2020;
       3.     MetLife shall serve reply papers, if any, on or before June 26, 2020; and
       4.     All motions papers shall be filed by MetLife on or before June 26, 2020.

        We ask that the Court approve the foregoing briefing schedule in order to advance the
resolution of this matter.

                                     Respectfully submitted,


                        MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

                                    s/ Randi F. Knepper

                                         Randi F. Knepper

RFK:bk
cc:   Tianna Smalls
      Tanisha Smalls
      N.G., a minor
      c/o Julia Chapman
